Gardner, J.
The fair meaning of the bill of exceptions is this: the defendant requested his wife to borrow of Dolly Bond a certain amount of money to pay his debt, and to give her therefor a promissory note jointly signed by the wife and by the plaintiff. This was done, and the money was received and applied to the payment of the defendant’s debt. In borrowing the money, in giving the note, and in paying the debt, the wife was the defendant’s duly authorized agent. Through his agent, the defendant requested the plaintiff to assume a legal obligation. When one pays money under a legal obligation, assumed by him at the request of another and for his benefit, the law implies a promise to repay on the part of the person at whose request and for whose benefit the obligation is assumed.
When the plaintiff paid the note which he had signed, and which, at the defendant’s request, had been used by him to obtain, money with which to pay his debt, it was in effect the payment of money by the plaintiff at the defendant’s request. Robinson v. Green, 3 Met. 159.
The plaintiff had no cause of action against the defendant until he had paid the note, which he was legally bound to pay. The statute of limitations did not begin to run until the plaintiff had been compelled to make such payment. Thayer v. Daniels, 110 Mass. 345.

^Exceptions overruled.